July 12, 2011 Sherry Haywood Staff Attorney U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Renewable Fuel Corp (the “Company” or “Issuer”) Registration Statement on Form S-1 File No. 333-170542 Dear Ms. Haywood: Enclosed is a supplemental Part 2 to Pre-Effective Amendment Two to the above Registration Statement.To further respond to comment 7 of your letter dated February 28, 2011we have included a complete copy of a third party valuation report from an appraisal conducted in November 2008 as Exhibit 10.31 for your review. Please advise if any further information is required by the Securities and Exchange Commission to complete your review. Sincerely, /s/ William Van Vliet Chairman and CEO Cc: Michael Williams, Esq
